 
EXHIBIT E


PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT ("Agreement"), dated as of _________, 2009, is executed by
and among (A) Trestle Holdings, Inc., a Delaware corporation (“Trestle”); (B)
MoqiZone Holdings Limited, a Cayman Island corporation (“MoqiZone Cayman”); (C)
MobiZone Holdings Limited, a Hong Kong corporation (“MobiZone Hong Kong”); (D)
Shanghai MoqiZone Information Technology Company Limited, a corporation
organized under the laws of the People’s Republic of China (“MoqiZone”); (E)
Leser Hunter Taubman & Taubman, a law firm formed under the laws of the State of
New York and having an office at 17 State Street, 20th floor, New York, New York
10004 (the “Collateral Agent” or “LHTT”); and (F) those individuals,
corporations, limited liability companies, or other entities who have executed
this Agreement on the signature page hereof (collectively, the “Investors” or
the “Secured Parties”).
 
Trestle, MoqiZone Cayman and MobiZone Hong Kong are hereinafter sometimes
individually referred to as a “Pledgor” and collectively referred to as the
“Pledgors.”  Trestle, MoqiZone Cayman, MobiZone Hong Kong and MoqiZone and the
Investors are hereinafter sometimes collectively referred to as the “Business
Parties.”
 
WITNESSETH:
 
WHEREAS, Trestle is the owner of 100% of the share capital of MoqiZone Cayman
(the “MoqiZone Cayman Shares”), MoqiZone Cayman is the owner of 100% of the
share capital of MobiZone Hong Kong (the “MobiZone Hong Kong Shares”), and
MobiZone Hong Kong is the owner of 100% of the share capital of MoqiZone (the
“MoqiZone Shares”);
 
WHEREAS, pursuant to the terms of a Securities Purchase Agreement, dated as of
June 1, 2009 (the “Purchase Agreement”), among the Business Parties, certain
other Persons and the “Investors” (as defined therein), such Investors have
purchased securities of MobiZone Hong Kong and Trestle, including 8%
exchangeable notes of MobiZone Hong Kong, due March 31, 2011 (the “Notes”);
 
WHEREAS, by their stated terms, upon consummation of (a) the “Trestle Reverse
Split” (as defined in the Purchase Agreement), (b) the filing of an amended and
restated certificate of incorporation of Trestle and the Series A Preferred
Stock Certificate of Designations (as defined) of Trestle with the Secretary of
State of the State of Delaware, (c) the payment of accrued interest on the
Notes, and (d) the delivery to each Investor of their respective rights to
shares of Series A Preferred Stock, all as required under the Purchase Agreement
(collectively, the “Performance Obligations”), such Notes shall be automatically
cancelled and exchanged for a like Stated Value of shares of Series A voting
convertible preferred stock of Trestle (the “Series A Preferred Stock”);
 
WHEREAS, as collateral to secure performance of their respective Performance
Obligations under the Purchase Agreement, each of Trestle, MoqiZone Cayman and
MoqiZone have each guaranteed payment of the Notes and the performance by the
Business Parties of their respective Performance Obligations, all pursuant to a
guaranty agreement, dated of even date herewith (the “Guaranty”); and
 
WHEREAS, in order to secure the payment of the Notes and performance of the
Performance Obligations, (a) Trestle has agreed to pledge to the Investors the
MoqiZone Cayman Shares, (b) MoqiZone Cayman has agreed to pledge to the
Investors, the MobiZone Hong Kong Shares, and (c) MobiZone Hong Kong has agreed
to pledge to the Investors the MoqiZone Shares, all pursuant to this Agreement;
 
- 1 -

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1. 
Pledge of the Pledged Shares.



(a)           Each of the Pledgors do hereby pledge, as pledgors, to the
Investors, as pledgee, and grants to the Investors a first priority lien on and
security interest in and to (i) all of Trestle’s right, title and interest in
and to all of the MoqiZone Cayman Shares, (ii) all of MoqiZone Cayman’s right,
title and interest in and to all of the MobiZone Hong Kong Shares, and (iii) all
of MobiZone Hong Kong’s right, title and interest in and to all of the MoqiZone
Shares (collectively, the “Shares”), together with all proceeds from the sale of
the Shares, all dividends paid in respect of the Shares and any property or
securities delivered to the holder of the Shares in respect thereof in the event
of a merger or takeover of any of the Pledgors by a third party (collectively,
the "Pledged Collateral").


(b)           Each of the Pledgors does hereby agree to execute and deliver to
the Collateral Agent (i) assignments separate from the Shares substantially in
the form of Exhibit A hereto, undated and appropriately endorsed in blank, with
respect to the Share comprising the Pledged Collateral and (ii) if legally
required, such financing statements as the Collateral Agent may reasonably
request with respect to the Pledged Collateral (or, if execution by Pledgors is
not required pursuant to the applicable Uniform Commercial Code, each of the
Pledgors hereby authorizes the Collateral Agent to file all financing statements
deemed necessary by the Investors to perfect the security interests granted
hereunder), (iii) take such other steps as the Investors may from time to time
reasonably request to perfect the Investors' security interest in the Pledged
Collateral or any part thereof under applicable law, and (iv) after the
occurrence and during the continuance of an Event of Default, to execute and
deliver on behalf of the Pledgors such other documents of transfer as the
Investors or the Collateral Agent may from time to time reasonably require to
enable the Investors to transfer the Pledged Collateral into the name of the
Investors or the name of its nominee (all of the foregoing are hereinafter
collectively referred to as the "Assignments").


(c)           Notwithstanding anything to the contrary, express or implied,
contained in this Agreement or in the Guaranty, upon consummation and
performance of the Performance Obligations, the Notes shall, for all purposes be
deemed to have been fully paid and satisfied, and this Agreement and the
Guaranty shall automatically terminate and be of no further force or effect.
 
2.           Definition; Security for Secured Obligations.
 
(a)           Unless otherwise defined in this Agreement, when used herein all
capitalized terms shall have the same meaning as is defined in the Purchase
Agreement.
 
(b)           The Pledged Collateral secures the prompt and complete payment,
performance and observance of the Notes and the Performance Obligations.
 
3.           Pledged Collateral Adjustments. If during the term of this
Agreement:
 
(a)           any non-cash dividend or distribution, reclassification,
readjustment or other change is declared or made in the capital structure of
Company, or any option, warrant or similar instrument included within the
Pledged Collateral is exercised, or both, or
 
(b)           any subscription, warrants, options shall be issued in connection
with the Pledged Collateral,
 
- 2 -

--------------------------------------------------------------------------------


 
then the Pledgors shall (i) promptly deliver new, substituted and additional
shares, warrants, options, or other equity securities, issued by reason of any
of the foregoing, and all certificates and other instruments evidencing the same
to the Investors to be held under the terms of this Agreement and shall
constitute Pledged Collateral hereunder, and (ii) promptly deliver to the
Investors or the Collateral Agent such additional Pledged Collateral.


4.           Remedies Following an Event of Default.


Notwithstanding anything to the contrary, express or implied, contained in this
Agreement (including this Section 4) or in the Purchase Agreement or any other
Exhibit thereto (including the Guaranty), an “Event of Default” that would
otherwise permit the Secured Parties to exercise any of their rights and
remedies under this Agreement shall not be deemed to have occurred if (i) the
consummation of the Performance Obligations shall be delayed beyond June 16,
2009, (ii) the Pledgors shall then be responding to comments from the Securities
and Exchange Commission and otherwise seeking, in good faith, to perform such
Performance Obligations, and (iii) the outstanding principal amount of the Notes
shall be increased as provided in the Purchase Agreement.


(a)           Following the occurrence and during the continuance of an “Event
of Default” (as that term is defined in the Purchase Agreement), upon not less
than twenty (20) days prior written notice to the Pledgors and the Collateral
Agent, Investors holding a majority in interest of the outstanding principal
amount of the Notes (the “Majority Investors”), may, at their option, request
that the Collateral Agent transfer or register the Pledged Collateral or any
part thereof into its or their nominee's name with or without any indication
that such Pledged Collateral is subject to the lien created hereunder. In
addition, upon the occurrence and during the continuance of an Event of Default,
the Investors may at any time exchange certificates or other instruments
representing or evidencing Pledged Collateral for certificates or other
instruments of smaller or larger denominations.


(b)           If at any time an Event of Default shall have occurred and be
continuing, then, in addition to having the right to exercise any right or
remedy of a secured party upon default under the New York State Uniform
Commercial Code or applicable law or at equity, Secured Parties may, to the
extent permitted by law but subject at all times to the terms of the Purchase
Agreement, subject to giving notice to Pledgor but without being required to
take or do any action (except as provided below):


(i)            apply any cash held by it hereunder to the payment of the Notes;
and


(ii)           if there shall be no such cash or if the cash so applied shall be
insufficient to pay in full the Notes, collect, receive, appropriate and realize
upon the Pledged Collateral or any part thereof, and/or sell, assign, transfer,
contract to sell or otherwise dispose of and deliver the Pledged Collateral or
any part thereof, in its entirety or in portions, at public or private sale or
at any broker's board, on any securities exchange or at any of Secured Parties
places of business or elsewhere, for cash, upon credit or for future delivery,
and at such price or prices as Secured Parties may deem best, and Secured
Parties may (except as otherwise provided by law) be the purchaser of any or all
of the Pledged Collateral so sold and thereafter may hold the same, absolutely,
free from any right or claim of whatsoever kind.


(c)           In the event of a sale as aforesaid, Secured Parties may, at any
such sale, restrict the number of prospective bidders or purchasers and/or
further restrict such prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing for their own account, for
investment and not with a view to the distribution or resale of the Pledged
Collateral, and may otherwise require that such sale be conducted subject to
restrictions as to such other matters as Secured Parties may deem necessary in
order that such sale may be effected in such manner as to comply with all
applicable state and federal securities and other laws.  Upon any such sale,
Secured Parties shall have the right to deliver, assign and transfer the Pledged
Collateral so sold to the purchaser thereof.
 
- 3 -

--------------------------------------------------------------------------------




(d)           Pledgors hereby acknowledge that, notwithstanding that a higher
price might be obtained for the Pledged Collateral at a public sale than at a
private sale or sales, the making of a public sale of the Pledged Collateral may
be subject to registration requirements under applicable securities laws and
other legal restrictions, compliance with which would make a public sale of the
Pledged Collateral impractical.  Accordingly, Pledgors hereby agree that private
sales made by Secured Parties in good faith in accordance with the provisions of
this Section 4 may be at prices and on other terms less favorable to the seller
than if the Pledged Collateral were sold at a public sale, and that Secured
Parties shall not have any obligation to take any steps in order to permit the
Pledged Collateral to be sold at a public sale.


(e)           Each purchaser at any such sale shall hold the property sold,
absolutely free from any claim or right whatsoever, including any equity or
right of redemption of Pledgors, and Pledgors hereby specifically waive all
rights of redemption, stay or appraisal and other rights that Pledgors has or
may have under any law, regulation or statute now existing or hereafter adopted
or otherwise.  Secured Parties shall give Pledgors not less than thirty (30)
calendar days' written notice of its intention to make any such public or
private sale.  Such notice, in case of a public sale, shall state the time and
place fixed for such sale, and, in case of a sale at broker's board, on a
securities exchange, at one or more of Secured Parties' places of business or
elsewhere, shall state the board, exchange or other location at which such sale
is to be made and the day on which the Pledged Collateral, or that portion
thereof so being sold, will first be offered for sale at such location.  Such
notice, in case of a private sale, shall state only the date on or after which
such sale may be made.  Any such notice given as aforesaid shall be deemed to be
reasonable notification.


(f)           Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Secured Parties may fix
in the notice of such sale.  At any sale the Pledged Collateral may be sold in
one lot as an entirety or in parts, as Secured Parties may determine.  Secured
Parties shall not be obligated to make any sale pursuant to any such
notice.  Secured Parties may, without notice or publication, adjourn any sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the same may be so adjourned.  In case of any sale of all or any part of
the Pledged Collateral on credit or for future delivery, the Pledged Collateral
so sold may be retained by Secured Parties until the selling price is paid by
the purchaser thereof, but Secured Parties shall not incur any liability in case
of the failure of such purchaser to take up and pay for the Pledged Collateral
so sold and, in case of any such failure, such Pledged Collateral may again be
sold upon like notice.


(g)           On any sale of any part of the Pledged Collateral, Secured Parties
is hereby authorized to comply with any limitation or restriction in connection
with such sale that may be necessary in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser(s)
by any governmental authority or officer or court.


(h)           Pledgors hereby acknowledge, understand and agree that compliance
with the foregoing procedures shall satisfy any applicable requirements that
such sale or disposition be made in a commercially reasonable manner.


5.           Representations and Warranties. The Pledgors hereby represent and
warrant to the Investors as follows:


(a)           the Pledgors are the legal and beneficial owner of the Pledged
Collateral owned by the Pledgors, free and clear of any lien, except for the
lien created by this Agreement; and
 
- 4 -

--------------------------------------------------------------------------------


 
(b)           The Pledgors have full power and authority to enter into this
Agreement, assign, deposit, pledge and grant a lien on or otherwise transfer all
of its rights in the Pledged Collateral free and clear of any liens;


6.            Voting Rights. During the term of this Agreement, and except as
otherwise provided in this Section 6, the Pledgors shall have the right to vote
any Shares which form all or a portion of the Pledged Collateral, to the extent
such Shares may be voted, on all questions presented to the holders of ordinary
shares of Trestle, and the Collateral Agent will deliver all necessary documents
to allow the Pledgors to take such action upon the Pledgors' request. After the
occurrence and during the continuance of an Event of Default, the Investors may,
at the Investors' option, exercise all voting and other consensual rights and
powers pertaining to the Pledged Collateral (to the extent it may vote). the
Pledgors hereby agree to execute all proxies or other instruments, documents or
agreements deemed reasonably necessary by the Investors to evidence the right to
vote the Pledged Collateral as provided hereunder, and the Pledgors agree that
they shall not be entitled to rescind, revoke or otherwise modify the Investors'
vote executed in accordance with this Section 6. Any and all proxies executed by
the Pledgors pursuant to this Section 6 shall be deemed for all purposes to be a
proxy coupled with an interest and shall be irrevocable until the payment in
full, in cash, of all amounts due under the Note.
 
7.           Dividends and Other Distributions.  The Collateral Agent shall be
entitled to receive any and all dividends and other distributions paid in
respect of the Pledged Collateral which dividends and/or distributions shall be
deemed to be held in escrow if received by the Investors and shall become part
of the Pledged Collateral upon receipt thereof.
 
8.           Transfers and Other Liens. The Pledgors agree that, except as
otherwise provided in Section 4 above, until all of the Obligations are paid in
full, it will not (i) sell or otherwise dispose of, or grant any option or other
rights with respect to, any of the Pledged Collateral without the prior written
consent of the Investors, or (ii) create or permit to exist any lien upon or
with respect to any of the Pledged Collateral, except for the lien created by
this Agreement.
 
9.            Sale of Pledged Collateral.  Subject at all times to the
provisions of Section 10 below, in view of the fact that federal and state
securities laws may impose certain restrictions on the method by which a sale of
the Pledged Collateral may be effected after an Event of Default, the Pledgors
agrees that after the occurrence and during the continuance of an Event of
Default, the Investors may, from time to time, attempt to sell all or any part
of the Pledged Collateral by means 0f a private placement restricting the
bidders and prospective purchasers to those who are qualified and will represent
and agree that they are purchasing for investment only and not for distribution.
In so doing, the Investors may solicit offers to buy the Pledged Collateral, or
any part of it, from one or more investors deemed by the Investors, in its
reasonable judgment, to be financially responsible parties who might be
interested in purchasing the Pledged Collateral. The acceptance by the Investors
of the highest and best offer obtained therefrom shall be deemed to be a
commercially reasonable method of disposing of such Pledged Collateral


10.          Alternative Remedy. Notwithstanding the provisions of this
Agreement, on and after an Event of Default, the Investors may (but shall not be
obligated to) elect, in lieu of the remedies specified in Section 10, to retain
all of the Pledged Collateral as full and complete liquidated damages for any
amounts then due and owing by the Pledgors to the Investors under the Note.


11.          Termination.  This Agreement shall remain in full force and effect
until the Note shall have been indefeasibly paid in full. Upon the termination
of this Agreement as provided above (other than as a result of the sale of the
Pledged Collateral), this Agreement shall automatically terminate and all liens
and security interests created hereunder shall terminate and be released.  Upon
confirmation of payment in full of the Note, the Collateral Agent shall (a) if
any UCC-1 Financing Statements were previously filed, file any UCC-3 Termination
Statements releasing the lien and security interest created by the Assignments,
and (b) to the extent it then has possession of any of the remaining Pledged
Collateral, will deliver such Pledged Collateral and the Assignments to the
Pledgors.
 
- 5 -

--------------------------------------------------------------------------------




12.          Agreements with and Duties of the Collateral Agent.


(a)           The Collateral Agent shall be under no duty to give the Pledged
Collateral held by it hereunder any greater degree of care than it gives its own
similar property.


(b)           If the Collateral Agent is permitted or required to deliver any of
the Pledged Collateral or pay money back to any Business Party or Business
Parties, such payment shall be made by check or by wire transfer, at the
Collateral Agent's sole discretion, unless the Collateral Agent shall have
received written notice from such Business Party or Business Parties of a new
and/or different postal address or unless this Agreement shall have provided
otherwise.  If payment is made by check or Pledged Collateral is to be
delivered, the same shall be mailed to the address specified by the Business
Party(s) in this Agreement (or to a new or different address subsequently
specified to Collateral Agent by writing from such Business Party(s)).
 
(c)           Whenever authorization shall be provided by the terms of this
Agreement for the payment or delivery of Pledged Collateral by the Collateral
Agent to one or more Business Parties and there is no express requirement
hereunder for written instructions from the applicable Business Party(s) before
such delivery is made, the Collateral Agent shall notify all Business Parties
and, in its sole discretion, may defer payment or defer return or delivery of
Pledged Collateral until such written requirement or consent is received from
all of the Business Parties (or, depending on the Collateral Agent’s
requirements, from less than all of them).  Where Collateral Agent determines to
so defer payment or delivery, the Collateral Agent shall give written notice to
the Business Parties of such determination.


(e)           It is expressly understood and agreed that under no circumstances
shall the Collateral Agent be required to pay or have paid to any Business
Party(s) any sum not representing proceeds from the sale of any Pledged
Collateral that may be delivered to the Collateral Agent.
 
(f)           It is intended that the duties and responsibilities of the
Collateral Agent shall be limited to ministerial duties and responsibilities to
the maximum extent permitted by law.  In keeping with that intent, it is agreed
that the receipt by Collateral Agent of Exhibit B, or an alternative written
instrument containing the substantive information or content that is in Exhibit
B (whether or not also including other information and content not inconsistent
with the request and approval of delivery or disbursement action proposed to be
taken by the Collateral Agent) shall, in the absence of actual knowledge by the
Collateral Agent of falsehood, fraud or other intentional or gross misconduct on
the part of any of the Business Parties that would render the proposed action
under the written instrument to be inappropriate, be full and sufficient
justification and authorization for the proposed payment or disbursement action
by the Collateral Agent.  Notwithstanding anything to the contrary, express or
implied, contained in this Agreement, if the Collateral Agent shall receive
written instructions from the Investors in accordance with Alternative
Instructions 2 of Exhibit B (or words of similar import), the Collateral Agent
shall: (i) furnish a copy of such instructions to the Pledgors at the address
designated on Exhibit B (or any alternative address requested by the Pledgors in
writing), and (ii) take no action with respect to such written request until a
date which shall be not less than ten (10) Business Days following receipt of
such written instructions from the Investors.
 
(g)           The ministerial reliance by Collateral Agent on the written
instrument referred to in Section 12(f) shall be full and sufficient
justification and authorization, as stated in such Section, notwithstanding a
determination that Collateral Agent had certain specified discretionary inquiry
powers and opportunities that Collateral Agent did not pursue or that, absent
the provisions of Section 12(f) above, Collateral Agent had (or might have had)
fiduciary responsibilities to investigate before making any such payment or
disbursement and did not do so.
 
- 6 -

--------------------------------------------------------------------------------


 
(h)           The Collateral Agent shall have no duty or responsibility to
enforce collection of any check delivered to it and subsequently dishonored, nor
shall Collateral Agent have any duty or responsibility to give notice to any
Business Party of such attempted payment and the subsequent dishonor thereof.
 
(i)           The Collateral Agent shall be entitled to rely upon the accuracy,
act in reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature (including copies of signature pages),
instrument or other document (in each case, whether a copy, facsimile or
original) which is given to the Collateral Agent pursuant to this Agreement,
without the Collateral Agent being obligated to undertake any action or
investigation to verify the truth or accuracy thereof — unless the Collateral
Agent has actual knowledge that the document or other document, instruction,
certificate or signature is not accurate, truthful, authorized or genuine.  For
purposes of this Section 12(i), “Actual knowledge, or any other instance where
“knowledge” would be required (and, therefore, “actual knowledge” would be
required as a standard of “knowledge”)  shall consist of actual and conscious
apprehension and understanding, presently in the mind or consciousness of the
person acting for Collateral Agent (as opposed to knowledge previously known but
not currently remembered or consciously being thought about) and shall be
limited to such “actual knowledge” by an attorney in Collateral Agent’s firm who
is currently actively engaged in the management of the Collateral Agent and who
is made aware of the document, etc. that is the subject of this Section
12(i).  For purposes of this Agreement “knowledge” (being required to be “actual
knowledge”) shall not included knowledge of any other attorney or person in LHTT
who is not directly involved in making decisions regarding, or managing, the
LHTT activities as Collateral Agent.  Knowledge by others within LHTT shall not
be imputed to the persons described above for purposes of determining whether
“knowledge” or “actual knowledge” existed.   Persons (lawyers) at Collateral
Agent as to whom “actual knowledge” is relevant under this Section 12(i)
currently includes Louis E. Taubman and Rachael Schmierer.
 
(j)          The Collateral Agent may consult with and act relative hereto upon
advice of counsel of its own selection in reference to any matter connected
herewith, and shall not be liable to any of the parties hereto, or their
respective legal representatives, heirs, successors and assigns, for any action
taken in good faith on the advice of counsel or for any mistake of fact or error
of judgment, or for any acts or omissions of any kind taken or made in good
faith unless caused by its willful misconduct or gross negligence.
 
(k)           The Collateral Agent shall not be responsible for, or have any
duty to inquire into, or be required to enforce any of the terms and provisions
of any document or agreement other than this Agreement.
 
(l)           Without limiting the foregoing, the Collateral Agent shall not be
responsible for, or have any duty to inquire into, monitor or enforce
obligations between any of the Business Parties as to (i) whether there was
support or justification for any such Business Party to act in accordance with
written instructions of such Business Party or any other Business Party in
attached Exhibit B or any written alternative acceptable to Collateral Agent
that included (with anything else) the material or content of Exhibit B, or (ii)
whether any Business Party properly uses and applies funds received by it,
whether from the Collateral Agent or third parties, in accordance with the
provisions of this Agreement or other applicable documents.  Notwithstanding
anything to the contrary, express or implied, contained in this Agreement, if
the Collateral Agent shall receive written instructions from the Investors in
accordance with Alternative Instructions 2 of Exhibit B (or words of similar
import), the Collateral Agent shall: (i) furnish a copy of such instructions to
the Pledgors at the address designated on Exhibit B (or any alternative address
requested by the Pledgors in writing), and (ii) take no action with respect to
such written request until a date which shall be not less than ten (10) Business
Days following receipt of such written instructions from the Investors.
 
- 7 -

--------------------------------------------------------------------------------


 
(m)          This Agreement sets forth exclusively the duties of the Collateral
Agent with respect to any and all matters pertinent hereto and no implied duties
or obligations shall be read into this Agreement against the Collateral Agent.
 
(n)           If the Collateral Agent shall be uncertain as to its duties or
rights hereunder or if it receives instructions with respect to the Pledged
Collateral or any funds that may be derived from the sale or transfer of any
Pledged Collateral, which, in the Collateral Agent’s sole discretion, it
determines to be in actual or potential conflict with this Agreement or other
instructions that it has received, the Collateral Agent shall be excused from
taking action that it might otherwise be required to take, and its sole
obligation shall be to keep safely all property held in escrow until the
uncertainty is resolved.  Such uncertainty can be resolved by written and signed
agreement among all affected Business Parties and Investors or by order or
judgment of a court of competent jurisdiction, naming the involved Business
Parties as participants in the action or proceeding brought to obtain judicial
determination of the involved uncertain duties and obligations.
 
Alternatively, the Collateral Agent may, in its discretion, seek judicial
determination of any dispute or uncertainty and/or deposit all of the Pledged
Collateral and any funds that may be derived from the sale or transfer of any
Pledged Collateral, in Court pursuant to proceedings under New York law.
 
(p)           The Collateral Agent makes no representation as to the validity,
value, genuineness or collectability of any portion or all of the Pledged
Collateral held by or delivered to it.
 
(q)           In the event that:
 
(i)           the Collateral Agent shall receive any conflicting or inconsistent
notices or instructions from any one or more of the Business Parties, or
 
(ii)          there shall be any disagreement between or among any of the
Business Parties, resulting in adverse claims or demands being made in
connection with the subject matter of this Agreement, or
 
(iii)         there shall be any disagreement between or among any of the
Business Parties and any other person, resulting in adverse claims or demands
being made in connection with the subject matter of this Agreement, or
 
(iv)         the Collateral Agent, in good faith, shall be in doubt as to what
action it should take hereunder,
 
then, and in any such event, Collateral Agent may, at its option, refuse to
comply with any notices, instructions, claims or demands on it, or refuse to
take any other action hereunder, so long as such disagreement continues or such
doubt exists, and in any such event, the Collateral Agent shall not become
liable in any way or to any person for its failure or refusal to act.  The
Collateral Agent shall be entitled to continue so to refrain from acting until
(A) the rights of all Business Parties or other third person(s) shall have been
fully and finally adjudicated by a court of competent jurisdiction or (B) all
differences shall have been adjusted and all doubt resolved by agreement among
all of the interested persons, and the Collateral Agent shall have been notified
thereof in writing signed by all such persons.  The Collateral Agent shall have
the option, after thirty (30) days’ notice to the Business Parties of its
intention to do so, to file an action in interpleader requiring the parties to
answer and litigate any claims and rights among themselves.
 
The rights of the Collateral Agent under this Section 12(q) are cumulative of
all other rights which it may have by law or otherwise.
 
- 8 -

--------------------------------------------------------------------------------


 
(r)           The Collateral Agent does not have and will not have any interest
in the Pledged Collateral or any funds that may be derived from the sale or
transfer of any Pledged Collateral, but is serving only as escrow holder and has
only possession thereof.
 
(s)           The Collateral Agent’s duties and responsibilities shall be
determined only with reference to this Agreement.  The Collateral Agent is not
charged with any duties or responsibilities in connection with any other
document or agreement.
 
(t)           The Collateral Agent may execute any of its powers or
responsibilities hereunder either directly or by or through its agents or
attorneys and the Collateral Agent shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder.
 
(u)           Each of Business Parties do hereby release the Collateral Agent
from any act done or omitted to be done by the Collateral Agent in good faith in
the performance of its duties hereunder, and each of Business Parties do hereby
jointly and severally agree to fully indemnify the Collateral Agent and its
directors, officers, employees and agents (the “Collateral Agent Indemnified
Parties”) for, and to hold each of them harmless from and against, any loss,
liability, claim, damage or expense (including reasonable attorneys’ fees and
expenses) incurred by the Collateral Agent Indemnified Parties, arising out of
or in connection with the Collateral Agent entering into this Agreement and
carrying out its duties hereunder, including the reasonable costs and expenses
of defending itself from any claim or liability; provided, however, that the
Collateral Agent Indemnified Parties shall not be entitled to indemnification
hereunder for losses, liabilities and expenses caused by the willful misconduct,
fraud or gross negligence of any of the Collateral Agent Indemnified
Parties.  The agreements contained in this Section 12(u) shall survive despite
any termination of this Agreement or the resignation or removal of the
Collateral Agent.
 
(v)           The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility).
 
(w)           Anything in this Agreement to the contrary notwithstanding, in no
event shall the Collateral Agent be liable for consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), regardless of
the form of action.
 
(x)           The Collateral Agent may resign at any time or be removed by the
written mutual consent of the Business Parties.  No resignation or removal of
the Collateral Agent and no appointment of a successor Collateral Agent,
however, shall be effective until the acceptance or removal of the Collateral
Agent in the manner herein provided.  In the event of the resignation or removal
of the Collateral Agent, the Business Parties shall in good faith agree upon a
successor Collateral Agent.  If the Business Parties are unable to agree upon a
successor Collateral Agent within fourteen (14) days after receipt of a notice
of resignation or removal is given, the Collateral Agent may deposit the Pledged
Collateral and any funds delivered to the Collateral Agent from the sale or
transfer of any Pledged Collateral with a court of competent jurisdiction and
may petition, at the sole expense of the Business Parties, a court of competent
jurisdiction for the appointment of a successor Collateral Agent.  Any successor
Collateral Agent shall execute and deliver to the predecessor Collateral Agent
and the Business Parties an instrument accepting such appointment and the
transfer of the Pledged Collateral and any funds delivered to the Collateral
Agent from the sale or transfer of any Pledged Collateral and agreeing to the
terms of this Agreement, and thereupon such successor Collateral Agent shall,
without further act, become vested with all the estates, properties, rights,
powers and duties of the predecessor Collateral Agent as if originally named
herein.
 
(y)           Any law firm with which the Collateral Agent may merge or
consolidate shall be the successor Collateral Agent without further act.
 
- 9 -

--------------------------------------------------------------------------------


 
(z)           At any time either the Pledgors or the Investors can request the
Collateral Agent to resign, the Collateral Agent agrees to resign and another
Collateral Agent acceptable to both the Pledgors and the Investors shall be
appointed as Collateral Agent.
 
13.          Definitions. The singular shall include the plural and vice versa
and any gender shall include any other gender as the context may require.
 
14.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Pledgors, the Investors and their respective
successors and assigns. the Pledgors's successors and assigns shall include,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Pledgors.
 
15.          GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANY STATE OTHER THAN THE STATE OF NEW YORK.
 
16.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Agreement shall be held to be
prohibited or invalid under applicable law, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
 
17.          Further Assurances. The Pledgors agree that they will cooperate
with the Investors and the Collateral Agent and will execute and deliver, or
cause to be executed and delivered, all such other assignments separate from
certificate, proxies, instruments and documents, and will take all such other
actions, including, without limitation, the execution and filing of financing
statements, as the Investors or the Collateral Agent may reasonably request from
time to time m order to carry out the provisions and purposes of this Agreement.
 
18.          Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communications shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given (and deemed to have been given) to the
address on record with the sending party and otherwise in accordance with and
subject to the terms of the Note.
 
19.          Amendments, Waivers and Consents. No amendment to, modification or
waiver of, or consent with respect to, any provision of this Agreement shall in
any event be effective unless the same shall be in writing and signed and
delivered by the Investors and the Pledgors, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
20.          Section Headings. The section headings in this Agreement are
inserted for convenience of reference and shall not be considered a part of this
Agreement or used in its interpretation.
 
21.          Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement. Any such counterpart which
may be delivered by facsimile transmission shall be deemed the equivalent of an
originally signed counterpart and shall be fully admissible in any enforcement
proceedings regarding this Agreement.
 
- 10 -

--------------------------------------------------------------------------------


 
22.          Merger. This Agreement represents the final agreement of the
Pledgors and the Investors with respect to the matters contained herein and may
not be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the Pledgors and the Investors.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
- 11 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgors and the Investors have each caused this
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 
PLEDGORS:


TRESTLE HOLDINGS, INC.
(a Delaware corporation)


By:
     
MOBIZONE HOLDINGS LIMITED
(a Hong Kong corporation)
   
By:
     
MOQIZONE HOLDINGS LIMITED
(a Cayman Island corporation)
   
BY:
     
SHANGHAI MOQIZONE INFORMATION
TECHNOLOGY COMPANY LIMITED
(a corporation organized under the laws of the People’s Republic of China)
   
By:
     
COLLATERAL AGENT:
 
LESER HUNTER TAUBMAN & TAUBMAN
   
By:
   
Louis Taubman, Partner


 
- 12 -

--------------------------------------------------------------------------------

 

Signature pages of Investors/Secured Parties under Pledge Agreement

 
- 13 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, the undersigned, ________________________, does hereby sell,
assign and transfer unto _______________________________, shares of capital
stock of ____________________________ (the “Shares”), standing in the name of
the undersigned on the books of said corporation and does hereby irrevocably
constitute and appoint ____________________________________, as Agent, as the
undersigned's true and lawful attorney, for it and in its name and stead, to
sell, assign and transfer all or any of the Shares, and for that purpose to make
and execute all necessary acts of assignment and transfer thereof; and to
substitute one or more persons with like full power, hereby ratifying and
confirming all that said attorney or substitute or substitutes shall lawfully do
by virtue hereof.
 
Dated: ___________________
 
[_________________________, a________________, ____________]


By:
     
Name:
 



Its:
 
 


 
- 14 -

--------------------------------------------------------------------------------

 

EXHIBIT B
LETTER OF INSTRUCTION


Leser, Hunter, Taubman & Taubman
17 State Street, Floor 20
New York, New York  10004
Attn:  Louis Taubman


Re:           Pledge Agreement, dated __________ 2009 among Trestle Holdings,
Inc., MoqiZone Holdings Co. Ltd. and MoqiZone Holdings Limited (collectively,
the Pledgors”), the Investors who have executed such Agreement (“the
Investors”), and Hodgson Russ LLP (“Collateral Agent”).


Gentlemen:


Reference is made to the above captioned Pledge Agreement.  Unless otherwise
defined herein, all capitalized terms shall have the same meaning as is defined
in the Pledge Agreement.


Alternative Instructions 1


[Please be advised that all of the Performance Obligations have been performed
and/or paid in full and you are hereby instructed to release all of the Pledged
Collateral in your possession to the Pledgors or as otherwise designed by
Trestle Holdings, Inc.]


Alternative Instructions 2


Please be advised that an Event of Default under the Purchase Agreement and the
Pledge Agreement has occurred and is continuing, as a result of which you are
hereby instructed to release all of the Pledged Collateral in your possession to
the Investors or as otherwise designed by the Investors’ Representative.]


Very truly yours,
     
(Investors Representative)
   
By:
     
TRESTLE HOLDINGS, INC.
(a Delaware corporation)
   
By:
     
MOQIZONE HOLDINGS LIMITED
(a Hong Kong corporation)
   
By:
     
MOQIZONE HOLDINGS CO., LTD.
(a Cayman Island corporation)
   
By:
 


 
Consent — 15

--------------------------------------------------------------------------------

 


EXHIBIT C


Names, Emails and signature(s) for:
 
Person(s) Designated to give Instructions to the Collateral Agent


If from the Pledgors:


Name
 
Email
 
Signature
                   



If from the Investors


Name
   
Email
 
Signature
                                       
or
                                       



All instructions must include the signature of the person(s) authorizing said
instructions.
 
 
Consent — 16

--------------------------------------------------------------------------------

 